IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


JASON WILLIAMS,

              Appellant,

 v.                                                      Case No. 5D16-575

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed July 22, 2016

3.850 Appeal from the Circuit Court
for Brevard County,
Charles G. Crawford, Judge.

Jason Williams, Lowell, pro se.

No Appearance for Appellee.


PER CURIAM.

       Jason Williams appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm as to Grounds One,

Three, and Four. However, because the record does not conclusively refute Williams’

claim that his counsel was ineffective for failing to object to portions of the self-defense

jury instruction that improperly shifted the burden of proof, we reverse the summary denial

of Ground Four and remand for attachment of portions of the record conclusively refuting

that claim or for an evidentiary hearing. See Freeman v. State, 761 So. 2d 1055, 1061
(Fla. 2000) ("[A] defendant is entitled to an evidentiary hearing on a postconviction relief

motion unless (1) the motion, files, and records in the case conclusively show that the

prisoner is entitled to no relief, or (2) the motion or a particular claim is legally insufficient."

(citing Maharaj v. State, 684 So. 2d 726 (Fla. 1996))).

       AFFIRMED in part, REVERSED in part, and REMANDED.


LAWSON, C.J., BERGER and LAMBERT, JJ., concur.




                                                 2